Title: From George Washington to Board of War, 10 January 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 10 Jany 1781.
                        
                        We have so constantly experienced the want of Hats, than which no part of dress is more essential to the
                            appearance of a soldier, that I have been endeavouring to find out a substitute for them, which could be procured among
                            ourselves—I have seen none so likely to answer the purpose, and at the same time of so military an air as a leather Cap
                            which was procured in the year 1777 for the 6th Connecticut Regt—I desired the Adjt General to make particular inquiry
                            into the cost of those Caps—and how they had been found to answer—Inclosed is a copy of his report—by which it appears,
                            that if tolerable pains are taken in making, they are infinitely cheaper in the end than Hats. Should the Board approve
                            the plan, a first pattern Caps may be made at Middletown and sent to the different manufactories of leather work.
                        In regard to the representation, inclosed in yours of the 2d Jany, respecting the persons calling themselves
                            swedish Officers, I cannot find myself at liberty to approve of their admittance into our service. They must at best be
                            mire adventurers or they would never have come out without some kind of recommendation. As they came furnished with no
                            credentials, I refused to see them when they passed this place—These being the first who have offered their service from
                            Sweden is the very reason why we ought to be guarded, because should Officers of merit come from that Nation hereafter
                            they will be much disgusted at seeing persons, perhaps of infamous character holding Commissions in our Army. I have the
                            honor to be &c.

                        
                            Be pleased to forward the inclosed to Colo. Brodhead by first opportunity.

                        
                    